DISMISS and Opinion Filed May 18, 2015




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00342-CV

            LUIS A. SANTIAGO AND LINDA A. SANTIAGO, Appellants
                                   V.
                     THE BANK OF NEW YORK MELLON,
      OCWEN FINANCIAL CORPORATION, OCWEN LOAN SERVICING, LLC,
       AND MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-02073-2011

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Appellants appeal the trial court’s December 1, 2014 order granting a motion to clarify

the parties’ agreed order staying enforcement of the judgment. Appellants filed their notice of

appeal on March 13, 2015. In a letter dated April 9, 2015, we questioned our jurisdiction over

this appeal and instructed appellants to file a jurisdictional brief and gave appellees an

opportunity to respond.

       Appellants timely filed a request for findings of fact and conclusions of law, and filed

their notice of appeal fifty-seven days after the order was signed. Generally, a notice of appeal

must be filed within thirty days of the appealed order. See TEX. R. APP. P. 26.1. A timely

request for findings of fact and conclusions of law pursuant to Texas Rule of Civil Procedure
296, however, will extend the time to file a notice of appeal to ninety days if findings of fact and

conclusions of law either are required by the Rules of Civil Procedure or, if not required, could

properly be considered by the appellate court. See TEX. R. APP. P. 26.1(a)(4). Appellees contend

the request for findings of fact and conclusions of law here did not extend the appellants’

deadline. We agree.

       Rule 296 does not apply to post-judgment hearings. See Johnson v. J.W. Construction

Co., 717 S.W.2d 464, 467-68 (Tex. App.—Fort Worth 1986, no writ). Appellants made the

request for findings of fact and conclusions of law following a trial court’s order on a post-

judgment motion. Findings of fact and conclusions of law are not relevant in this context. See

id. For this reason, the request for findings of fact and conclusions of law did not extend the

time for filing a notice of appeal, and the notice of appeal is untimely.

       The timely filing of a notice of appeal is jurisdictional. See TEX. R. APP. P. 25.1(b).

Because the notice of appeal here was filed late, we dismiss the appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).




150342F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LUIS A. SANTIAGO AND                              On Appeal from the 296th Judicial District
LINDA A. SANTIAGO, Appellants                     Court, Collin County, Texas.
                                                  Trial Court Cause No. 296-02073-2011.
No. 05-15-00342-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart,
THE BANK OF NEW YORK MELLON,                      participating.
OCWEN FINANCIAL CORPORATION,
OCWEN LOAN SERVICING, LLC, AND
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees THE BANK OF NEW YORK MELLON, OCWEN
FINANCIAL CORPORATION, OCWEN LOAN SERVICING, LLC, AND MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS recover their costs of this appeal from appellants
LUIS A. SANTIAGO AND LINDA A. SANTIAGO.


Judgment entered May 18, 2015.




                                            –3–